IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-62,369-02


WAYNE JOHN REID, Relator

v.

202nd JUDICIAL DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 98-F-258-202

FROM BOWIE COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he has never received a new punishment hearing
in Cause No. 98-F-258-202 as ordered by this Court in cause number AP-75,618 delivered on
February 28, 2007.
	Additional facts are needed.  The respondent, the judge of the 202nd District Court of Bowie
County, is ordered to file a response with this Court as to whether a new punishment hearing has
been conducted and, if not, the reason therefor.  This application for leave to file a writ of mandamus
will be held in abeyance until the respondent has submitted the appropriate response.  Such response
shall be submitted within 30 days of the date of this order.

Filed: March 19, 2008
Do not publish